UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
SEP 1 8 2012
NIAMKE KEYS’ et al" Clerk, U.S. Distrlct & Baukruptcy
Courts for the Dlstrlct of ColumbIa
Plaintiffs,
v. Ol-cv-26l9 (RCL)

Appeal No. ll-70ll
WASHINGTON METROPOI,ITAN AREA
TRANS[T AUTHORITY

Defendant.

\_/\_/\/\J\J§/\/\./\_/\_/§/§/\/

MEMORANDUM AND ORDER

This matter comes before the Court on the Motion [182] of plaintiff Keys for (l)
Production of thc Audio Tape Recording ofthe Keys’ Re-Direct Examination of the Trial
Proceedings and, (2) That Such Audio Tape of Keys’ Re-Direct be I\/Iade a Part of the Record on
Appeal.

Counsel claims that the completed transcript "contains material errors and omissions
regarding the District Court’s questioning of Keys during her re-direct examination[.]" Pls.’
l\/Iot. for Prodc. 2, July 24, 2012, ECF No. 182. Counsel argues that the audio tape recording is
"necessary because material matters regarding the re-direct questioning of Appellant Keys by the
District Court are omitted from or misstated in the record by error or accident." Id. at 2
(formatting omitted),

Under judicial Conference policy, back-up tapes made by court reporters for their own
convenience and not otherwise required by 28 U.S.C. § 753 are the personal property ofthe court

rcporters, and there is no public entitlement to their recordings-with certain exceptions

applicable only in criminal cascs. See Guios ro JuolciARv Pouciss AND Paoci;oual;s, CouRr
REPoRTERs’ l\/IANUAL § 16.5.4

The court reporter here has listened to the back-up tapes, and stands by her certificate of
accuracy as to the re-direct examination of plaintiff Keys. At the Court’s request, however, she
is willing to play the back-up tapes of this re-direct examination in the presence of counsel for
plaintiff Keys, along with counsel for defendant, and the Court’s Deputy Courtroom Clerk,
Robert Elliotte, who will make appropriate arrangements. Any dispute regarding any wording of
the transcript ofthe re-direct examination of plaintiff Keys shall be brought to the undersigned
Judge for resolution in open Court.

The Court understands from a motion filed by the plaintiff Keys in the United States
Court of Appeals for the District of Columbia Circuit, and transmitted to the undersigned by the
Circuit Clerk of Court, that subsequent to the court reporter’s July 2012 production of the trial
transcript herein, a request was made for the February 23, 2001 motions hearing that occurred
before the trial began and before the prospective jury panel entered the courtroom for voir dire.
The Court understands that this hearing has now been transcribed and produced to both counsel
for defendant and counsel for plaintiff Keys.

To the best of this Court’s ability to ascertain and certify the record herein, nothing has
been omitted.

The Clerk shall promptly transmit a copy of this Order to the Clerk of the Court of
Appeals,

SO ORDERED,

Signed, Royce C. Lamberth, ChiefJudge, September 18, 2012